Title: From Thomas Jefferson to Thomas Eston Randolph, 10 September 1822
From: Jefferson, Thomas
To: Randolph, Thomas Eston


Dear Sir
Monticello
Sep. 10. 22.
Yours of the 8th was duly recieved. on the question of any suspension of current rent the facts are very simple. the sinking of the floor of the mill house which was within my care and responsibility having deranged the boulting geer which was under yours, I thought myself bound to repair it and accordingly Gilmore, at my expence, put it into as perfect order as it ever had been, and I stood then clear of all future charge on that score. in like manner the sinking of the forebay deranged a water wheel. altho a question might well have been made and the wheel might have been repaired I undertook to have a new one made. this I could easily have had done during the season that grinding is suspended but you expressed an anxiety to have the boulting geer entirely changed, & constructed on a different plan which you thought would improve the mill. I was under no obligation to make any such improvement, nor did I understand it, yet I told you I would do it, and employed mr Read to do it, entirely on your recommendation of him. but I observed to you, & to him in your presence that as I was bound to make the wheel, he must  do that first that I might not fail in my obligation and he might make such change in the boulting geer afterwards as you desired. you said however that you had rather have the boulting geer first done because  that would enable you to set one pair of stones agoing, and you were willing to wait for the 2d wheel. as I wished the wheel done first only to clear my liability to you, I acquiesced, considering that a postponement at your request, and for your convenience, not mine, was a compleat dispensation, and release of my obligation in point of time and certainly I could not have supposed that a delay asked by yourself could be imputable to me. it was a mere accomodation to yourself & which I verily believe has left the mill in a worse state. but if you think I have incurred liability to you by yielding to your request in every thing, let us leave it to arbitration at once & know where we stand.You do not say in your letter whether you consider the form of lease I sent you as correct. if you doubt it we can easily compare it with Shoemaker’s lease and the explanations in the Governor’s handwriting when he and you took the mill. if it is correct I will make a fair copy for signature. ever & affectionately YoursTh: Jefferson